In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 5, 2017

* * * * * * *                   *   *    *    *   *    *
AMANDA GREEN,                                          *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 15-748V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Joint Stipulation; Meningococcal
AND HUMAN SERVICES,                                    *                 Vaccination; Persistent Headaches;
                                                       *                 Motor Tics.
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Daniel J. Leeper, Leeper & Leeper, St. Petersburg, FL, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for respondent.

                                DECISION ON JOINT STIPULATION1

       On July 17, 2015, Amanda Green (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 Petitioner received a
meningococcal vaccine on July 23, 2012. Petitioner alleges that as a result of the meningococcal
vaccine, she developed daily persistent headaches and motor tics and that she suffered the
residual effects of her injuries for more than six months.

       On October 5, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 33).
Respondent denies that the meningococcal vaccine caused petitioner’s alleged daily persistent
headaches, motor tics, or any other injury, and further denies that petitioner’s current disabilities

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
are sequelae of a vaccine-related injury. Id. at ¶ 6. Maintaining their above-stated positions, the
parties nevertheless now agree that the issues between them shall be settled and that a decision
should be entered awarding compensation to petitioner according to the terms of the joint
stipulation attached hereto as Appendix A.

      The joint stipulation awards a lump sum of $132,190.59 in the form of a check
payable to petitioner. Joint Stipulation at ¶ 8. This amount represents compensation for all
damages that would be available under Section 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2